Citation Nr: 0008635	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
pterygium.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
heart disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in May 1974 after more than twenty years 
of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 1994 and August 1995 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied entitlement to a 
compensable evaluation for bilateral pterygium and determined 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for 
heart disease.  

In a May 1997 rating decision, the RO determined that a 30 
percent evaluation was warranted for postoperative residuals 
of laryngeal cancer.  The veteran has not filed a notice of 
disagreement as to that decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's bilateral pterygium is manifested by 
corrected visual acuity of 20/25 in the right eye and 20/20 
in the left eye and corrected near visual acuity of 20/20 in 
both eyes.

3.  In a November 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
heart disease.  The veteran was informed of that decision; he 
did not file a timely notice of disagreement and such became 
final.

4.  Additional evidence submitted since the RO's November 
1993 rating decision does not bear directly and substantially 
upon the specific matter under consideration and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.75, 4.84a, Diagnostic Codes 
6034, 6079 (1999).

2.  Evidence presented since the RO's November 1993 decision 
denying entitlement to service connection for heart disease 
is not new and material; the decision as to that claim is 
final and the claim is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examinations dated in February 1953 and March 1953, the 
veteran's systems were clinically evaluated as normal with 
the exception of bilateral pes planus.  A chest x-ray was 
noted as negative.  A clinical record dated in June 1954 
reflects a notation of bilateral pterygium.  A report of 
medical examination dated in March 1957 reflects the 
veteran's systems were clinically evaluated as normal.  In a 
report of medical history, the veteran reported his medical 
condition as good.  The veteran complained of chest pains in 
February 1958 and an impression of upper respiratory 
infection and rule out acute bronchitis was noted.  The 
veteran complained of pain across the right scapula in April 
1958 and an impression of mild myositis was noted.  The 
veteran underwent an excision of pterygium, right eye, in 
August 1961.  Upon medical examinations dated in October 1966 
and February 1968, pterygium encroaching upon the cornea was 
noted, as well as pes planus.  Chest x-ray was also noted as 
negative.  A report of medical examination dated in July 1970 
noted all systems as normal.  A report of a periodic 
electrocardiographic study showed negative results.  Upon 
retirement examination dated in April 1974, the examiner 
noted bilateral pterygium with no visual obstruction, mild 
high frequency hearing loss, and a functional systolic 
ejection murmur in the left sternal border.  A report of an 
electrocardiogram showed small precordial u-waves, but was 
otherwise within normal limits.  Chest x-ray was noted as 
normal.

In a November 1993 rating decision, the RO granted 
entitlement to service connection for bilateral pterygium, 
evaluated as noncompensable, and denied entitlement to 
service connection for bilateral hearing loss and a heart 
murmur and organic heart disease.

In February 1994, the RO received VA outpatient treatment 
records dated from March 1993 to April 1993.  These records 
reflect diagnoses of pancreatitis, hypertension, rectal 
polyps, anemia, and peptic erosion.  

In a September 1994 rating decision, the RO continued a 
noncompensable evaluation for bilateral pterygium.  

In November 1994, the RO received VA outpatient treatment 
records dated from March 1993 to October 1994.  These records 
reflect treatment for diabetes mellitus, severe hoarseness, 
hypertension, prostatic hypertrophy, right hand weakness, a 
probable cerebrovascular accident, and painful callosities.  
The veteran underwent a partial laryngectomy in August 1994.  

In an August 1995 rating decision, the RO, in pertinent part, 
determined that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for heart disease.  

In September 1995, the veteran filed a notice of disagreement 
as to the denial of his claim for an increased evaluation for 
bilateral pterygium.  The veteran also filed a notice of 
disagreement as to the denial of his claim of entitlement to 
service connection for heart disease.  A substantive appeal 
as to those issues was filed in November 1995.  

VA outpatient treatment records dated in December 1995 
reflect uncorrected visual acuity of 20/25 in the right eye 
and 20/40 in the left eye.  Corrected acuity was noted as 
20/20 in both the right and left eye.  

Upon VA heart examination dated in January 1996, it was noted 
that the veteran underwent a coronary artery bypass procedure 
in January 1995.  The veteran reported no anginal pains for 
the past several months.  Upon physical examination, the 
examiner noted a grade 1/6 systolic murmur which was not 
widely transmitted.  No peripheral edema was noted at that 
time.  Diagnoses of arteriosclerotic heart disease, history 
of acute myocardial infarction, status post coronary artery 
bypass graft procedure times three, history of congestive 
heart failure with heart presently compensated, anginal 
syndrome currently asymptomatic; peripheral vascular disease 
with absent pedal pulses and history of claudication with 
bilateral femoral bruits; and cerebral arteriosclerosis with 
a history of cerebral vascular accident with residual slight 
right hemiparesis were noted.  A radiology report of the 
chest revealed a coronary artery bypass graft, heart size 
within normal limits, and clear lungs and pleural spaces.

In August 1996, the RO received a VA discharge summary dated 
in July 1994.  The discharge summary reflects the veteran 
presented with a complaint of a twelve-hour history of severe 
right hand weakness.  The veteran also described a two-month 
history of chronic left frontal headache.  Diagnoses of 
cerebrovascular disease, laryngeal mass, adult onset diabetes 
mellitus, hypertension, history of peptic erosion, history of 
alcohol abuse, and history of elevated prostate-specific 
antigens were noted.  

In August 1996, the RO also received a VA discharge summary 
dated in December 1994.  The discharge summary reflects the 
veteran presented with complaints of chest burning.  
Diagnoses of severe coronary artery disease, hypertension, 
and diabetes mellitus were noted.  It was noted that the 
veteran was a smoker and had a family history of coronary 
artery disease.  

In September 1996, the RO received a VA discharge summary 
dated in August 1994.  The discharge summary reflects the 
veteran underwent a tracheotomy and left hemilaryngectomy 
taking the arytenoid.  A diagnosis of T2 left squamous cell 
carcinoma was noted.  

VA outpatient treatment records dated in 1997 reflect the 
veteran complained of difficulty with side vision due to 
droopy eyelids.  The records reflect impressions of diabetes 
mellitus without background diabetic retinopathy and 
dermatochalasis.  

At his May 1997 RO hearing, the veteran testified that his 
heart murmur was discovered when he first went into the 
service.  The veteran also testified that he was treated for 
chest pains during service and he had shortness of breath.  
He stated that he was not told what the cause was, but he was 
given medication.  (Transcript, page 2).  After being 
discharged from service in 1974, the veteran reported he was 
not treated for his heart condition until 1994.  He reported 
that he experienced hurting in his chest, but he thought it 
was gas.  (Transcript, page 3).  He also reported 
experiencing constant shortness of breath.  (Transcript, page 
4).  The veteran testified that he was having difficulty with 
his vision and a tear duct operation was scheduled for 
September.  (Transcript, page 5).  He also reported loss of 
some of his peripheral vision and excess watering in his 
eyes.  (Transcript, page 8).  

VA outpatient treatment records dated from July 1997 to 
January 1998 reflect complaints of blurred vision, polyuria, 
dizziness, chest pain, and stomach trouble.  Various 
assessments of stable coronary artery disease, hyperglycemia, 
gastritis, left homonymous hemianopsia, possible upper 
respiratory infection, and musculoskeletal chest pain were 
noted.  Continued diabetic care was also noted.

Relevant VA outpatient treatment records dated from January 
1998 to May 1999 reflect various assessments of stable status 
post coronary artery bypass graft, diabetes mellitus without 
background diabetic retinopathy, left homonymous hemianopsia 
status post cerebrovascular accident right occipital lobe, 
bilateral pterygium, and dermatochalasis.  Continued coronary 
artery disease and diabetic care were also noted.  

A VA eye examination dated in January 1999 notes a history of 
bilateral pterygium and a history of a stroke in 1994 
resulting in visual field loss and left homonymous 
hemianopsia.  A history of dermatochalasis and frequent 
tearing due to "punctal stenosis" was also noted.  
Uncorrected visual acuity was noted as 20/25 in the right eye 
and 20/20 in the left eye.  Corrected visual acuity was noted 
as 20/25 in the right eye and 20/20 in the left eye.  The 
examiner also noted uncorrected near visual acuity as 20/50 
in the right eye and 20/40 in the left eye.  Corrected near 
visual acuity was noted as 20/20 in both eyes.  The examiner 
noted nasal pterygium in both eyes, two-millimeter 
encroachment.  The examiner reported diagnoses of small 
bilateral pterygium, no visual significance; early cataracts; 
and homonymous hemianopsia due to stroke.  

Analysis

I.  Bilateral Pterygium

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The veteran's bilateral pterygium is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6034, which provides that the disability is rated for loss of 
vision, if any.  Loss of vision is rated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable evaluation is warranted where vision is 20/40 
in both eyes.  A ten percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  A ten 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  The evaluations continue to increase for 
additional impairment of central visual acuity.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The 
regulations further provide that the best distant vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

A review of the competent medical evidence of record reflects 
that upon VA eye examination dated in January 1999, the 
veteran's corrected visual acuity was noted as 20/25 in the 
right eye and 20/20 in the left eye and corrected near visual 
acuity was noted as 20/20 in both eyes.  The examiner noted a 
diagnosis of bilateral pterygium with no visual significance.  
Pursuant to 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6079, a 
noncompensable evaluation is warranted where vision is 20/40 
in both eyes.  A compensable evaluation is not warranted 
unless competent medical evidence reflects corrected vision 
of 20/50 in one eye and 20/40 in the other eye.  As the 
veteran's corrected visual acuity is 20/25 in the right eye 
and 20/20 in the left eye, he does not meet the criteria for 
a compensable evaluation for bilateral pterygium and his 
claim must be denied.  

II.  Heart Disease

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

The veteran's claim of entitlement to service connection for 
heart disease was originally denied in a November 1993 rating 
decision.  The veteran did not file a timely notice of 
disagreement as to that decision and such became final.

The relevant evidence presented since the November 1993 
rating decision consists of VA outpatient treatment records 
dated from March 1993 to May 1999, a VA heart examination 
dated in January 1996, and a transcript of the veteran's May 
1997 RO hearing.  

A review of the VA outpatient treatment records dated from 
March 1993 to May 1999 reflects that they are new in that 
they were not previously of record.  However, they do not 
bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of heart 
disease as a result of service.  The treatment records do 
reflect treatment for severe coronary artery disease and 
hypertension.  However, the records do not reflect competent 
medical evidence of a causal link between the veteran's heart 
disease and any incident of service; nor do they reflect a 
diagnosis of heart disease within one year of the veteran's 
discharge from service.  Thus, the newly submitted evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim as it does not tend to 
show that heart disease was incurred or aggravated during 
service, or is otherwise attributable to service.  
See38 C.F.R. § 3.156(a).

The VA heart examination dated in January 1996 is also new in 
that it was not previously of record.  However, it does not 
bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of heart 
disease as a result of service.  The examination report 
reflects relevant diagnoses of arteriosclerotic heart 
disease, status post coronary artery bypass graft procedure 
times three, and a history of congestive heart failure.  
However, the examination report does not reflect a causal 
link between the veteran's heart disease and any incident of 
service; nor does the report reflect that the veteran's heart 
disease was manifested to a compensable degree within one 
year of his discharge from service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that heart disease was incurred 
or aggravated during service, or is otherwise attributable to 
service.  See 38 C.F.R. § 3.156(a).

Finally, the veteran's May 1997 RO hearing testimony is new 
in that it was not previously of record.  The veteran 
testified that he was treated for chest pains in service and 
that he experienced shortness of breath.  He also stated that 
he had experienced constant shortness of breath since his 
discharge.  However, although the veteran is competent to 
offer his symptomatology, he is not competent to offer 
medical opinions regarding its etiology or whether it 
constitutes a disability within the meaning of the relevant 
regulation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the newly submitted material is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show by 
competent medical evidence that the veteran's heart disease 
was incurred or aggravated during service, or is otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  



ORDER

Entitlement to a compensable evaluation for bilateral 
pterygium is denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for heart 
disease, service connection remains denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


